Citation Nr: 0725576	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-14 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for chronic diabetic bilateral foot ulcer 
residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Milwaukee, Wisconsin.  The Board granted the 
veteran's August 2006 Motion to Advance on the Docket in 
September 2006.  This appeal was remanded in September 2006.  
All remand directives have been completed and the appeal is 
now ready for a Board decision.


FINDING OF FACT

There is no competent evidence that the veteran incurred 
additional chronic diabetic bilateral foot ulcer residuals as 
a result of VA surgical treatment, hospital care, or medical 
treatment.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for chronic diabetic bilateral foot ulcer 
residuals is not established.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2006).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that the veteran has been provided appropriate notice in 
accordance with the VCAA.  In this regard, a May 2003 letter 
informed him of the information and evidence necessary to 
warrant entitlement to the benefit sought under 38 U.S.C.A. 
§ 1151, advised him of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence, and essentially 
notified him of the need to submit any pertinent evidence in 
his possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
May 2003 letter was sent to the veteran prior to the August 
2003 rating decision; thus, VCAA notice was timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date will be 
assigned if benefits are awarded.  An October 2006 letter 
provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of his claim and providing 
a VA examination or opinion when necessary.  In this regard, 
relevant VA treatment records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  Also of record is an April 2004 letter from 
the veteran's VA podiatrist.  In his August 2003 notice of 
disagreement, the veteran indicated that a physician told him 
that his foot ulcers were the result of neglect.  Thus, while 
this appeal was on remand the Appeals Management Center (AMC) 
contacted the veteran and asked him to provide the name and 
address of this physician so that treatment records could be 
requested.  A statement was received from the veteran in 
August 2007 indicating that he has received no private 
treatment and that the physician referred to was his VA 
podiatrist.  Seeing as his relevant VA podiatry records are 
already associated with the claims folder, the Board finds 
that there is no indication of any additional, outstanding 
records that need to be obtained.  A VA medical opinion was 
requested and obtained in July 2003.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 for chronic diabetic bilateral foot ulcer 
residuals is warranted as the claimed disability was the 
result of negligence at the Milwaukee VA Medical Center (MC) 
during a December 2002 hospitalization for right hip surgery.  
His claim for compensation under the provisions of 
38 U.S.C.A. § 1151 was received by the Milwaukee, Wisconsin 
RO in April 2003.

In order to warrant compensation under 38 U.S.C.A. § 1151, 
the veteran must demonstrate that the VA treatment in 
question resulted in an additional disability and that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).

To determine whether the veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped. VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b) (2006).

While the veteran's appeal was pending, VA amended the 
regulations governing claims under 38 U.S.C. § 1151 set out 
above, effective September 2, 2004. 69 Fed. Reg. 46,426 (Aug. 
3, 2004) (codified at 38 C.F.R. §§ 3.154, 3.358, 3.361, 
3.362, 3.363 (2005)).  Although he was not sent a separate 
notice letter advising him of this amendment and its impact 
on the elements necessary to prove a claim for benefits under 
38 U.S.C.A. § 1151, the Board finds that such error was 
nonprejudicial and that remanding this appeal to send a 
corrective notice would cause unnecessary delay with no 
benefit to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The veteran's accredited representative asserts in the August 
2006 Written Brief Presentation that the veteran is entitled 
to compensation under 38 U.S.C.A. § 1151 for his bilateral 
foot ulcer residuals because the hospital was negligent in 
providing care.  The veteran's representative continues, 
stating that, "[i]n [the veteran's] case, 1151(a), (1), (A), 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault...must be applied."  
The Board finds that this recitation of the relevant part of 
the amended regulation demonstrates that the veteran, by his 
representative, had actual knowledge of what the evidence 
must show to support his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005); rev'd on other grounds, 
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant).  Finally, in 
addition to demonstrating actual knowledge, the veteran was 
provided the content and citation of the amended version of 
38 C.F.R. § 3.361 in a November 2004 supplemental statement 
of the case.  Under such circumstances, the Board concludes 
that the veteran is not prejudiced by it proceeding with his 
claim.  See Bernard, supra.

For claims received on or after October 1, 1997, as in the 
instant case, the claimant must establish actual causation.  
To meet causation requirements based on additional 
disability, the evidence must show that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused the additional disability, or that the 
proximate cause of the additional disability or death was an 
event that was not reasonably foreseeable.  With regard to 
the former element, it must be shown that VA's care, 
treatment, or examination caused the veteran's additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider or VA 
furnished such VA care, treatment, or examination without the 
veteran's informed consent.  38 C.F.R. § 3.361(c), (d) 
(2006).

Prior to his December 2002 hospitalization, the veteran was 
seen at the VA podiatry clinic in November 2002 for routine 
diabetic foot care.  Bilateral foot pulses were absent, and a 
corn was noted on his left third toe.  There was no 
indication of any skin breakdown.  He was admitted on 
December 2, 2002, for a right hip fracture; surgery was 
recommended.  However, the veteran subsequently developed a 
cardiac condition, and prior to his hip surgery, he underwent 
a pericardicentesis on December 13, 2002.  Right hip surgery 
was performed on December 16, 2002.  He was eventually 
discharged on December 27, 2002.

The veteran's hospital records indicate that he first 
complained of sore bilateral feet on December 13, 2002.  
Despite the veteran's subjective complaints, nothing was 
noted clinically.  An effort was made to find protective 
footwear, but none could be located.  No further mention of 
any foot pain or skin breakdown is made in the veteran's 
extensive nursing notes and clinical records until December 
21, 2002.  At such time, a nursing note observes a blister on 
the veteran's right foot; it is left open to air.  The 
following day, a nurse noted quarter-sized soft spots 
developing on the veteran's bilateral ankles.  Nursing 
applied a dry, protective dressing to the developing wounds, 
applied pillow boots, and elevated the veteran's heels off 
the bed on pillows.  The nursing note also indicates that the 
medical team was made aware of the problem and that a consult 
was requested from the wound care nurse.  The above treatment 
was continued, and when the wound care nurse visited the next 
day, December 23, 2002, she diagnosed the veteran with stage 
II pressure ulcers/blood blisters and added a Hollister heel 
boot to his treatment protocol.  Nursing notes demonstrate 
continued care, including dressing changes, as well as no 
change in the severity of the veteran's bilateral foot 
ulcers.  As the veteran began preparing for discharge, a 
recommendation was made to schedule daily home health nursing 
for wound care.  Records dated December 26, 2002, indicate 
that a home health company was contacted and confirmed for 
care; the veteran did not object.  The veteran was discharged 
the following day, and the discharge summary expressly notes 
that the veteran "knows about the need [sic] monitor his 
heel sores and keep them off pressure."  He was to continue 
with visiting nursing until his pressure sores were healed.

The veteran was seen approximately one month later on an 
emergent basis in the VA podiatry clinic for bilateral heel 
decubiti (pressure ulcers).  He reported that these sores had 
developed during his December 2002 hospital stay and that he 
had had no treatment for these wounds.  The podiatrist 
prescribed a course of dressings, ointment, stryker boots, 
and darco boots for daytime wear.  The veteran indicated that 
he would be able to care for his wounds himself.  VA records 
show continued bilateral heel pain and slowly healing sores.  
A July 2003 VA podiatry record indicated that the veteran's 
decubiti were healed with residual hyperkeratotic tissue.

The veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 is warranted as his chronic bilateral foot 
ulcerations were the result of negligent VA care during his 
hospital stay.  Specifically, he and his representative 
assert that there was inadequate staffing during his stay and 
that he was not given the care needed to prevent these 
ulcerations.  However, the Board finds that the evidence of 
record does not support the veteran's contentions.  In this 
regard, no competent medical professional has indicated that 
the standard of care provided by the Milwaukee VAMC was 
careless or negligent, or that, given different care he would 
not have developed bilateral foot ulcerations.  Finally, 
there is no evidence, nor any assertion by the veteran, that 
VA provided any care without his informed consent.

The Board acknowledges that the veteran submitted an April 
2004 letter from his VA podiatrist in support of his claim 
which indicates that it is not uncommon for a debilitated 
individual to develop pressure wounds from prolonged 
inactivity.  The podiatrist also noted that, in the veteran's 
situation, his diabetes and peripheral vascular disease 
further increased his risk of developing such wounds.  
Finally, he states "with confidence" that the development 
of the veteran's decubitus ulcerations on his bilateral feet 
was directly related to his recent hospitalization and pre-
existing co-morbidities.

The Board is not denying the fact that the veteran developed 
bilateral foot ulcers during his VA hospital stay in December 
2002.  Clearly, the evidence demonstrates that the bilateral 
foot ulcerations developed while the veteran was 
hospitalized.  However, the critical issue is whether these 
ulcerations developed and/or failed to heal properly as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing care.  See 38 C.F.R. § 3.361(c), (d).  In this 
regard, the veteran's contentions that his bilateral heel 
ulcerations could have been prevented and that he wasn't 
given proper treatment once they developed are not shown by 
the evidence.  

The letter submitted by the veteran from his podiatrist 
indicates that the veteran's bilateral decubitus ulcerations 
were directly related to his recent hospitalization.  
However, neither the veteran's podiatrist, nor any other 
medical professional, has indicated that the development of 
these ulcerations could have been prevented.  In fact, the 
April 2004 letter notes that "it is not uncommon" for this 
type of wound to develop with prolonged inactivity, and that 
the veteran's peripheral vascular disease and diabetes 
mellitus exacerbated his overall situation resulting in the 
development of decubiti.  Additionally, a July 2003 VA 
medical opinion states that there was no evidence of any 
negligence which resulted in the development of the veteran's 
foot ulcers.  After carefully reviewing the veteran's claims 
folder, the reviewing physician noted that treatment for a 
right hip fracture requires significant immobility which puts 
any patient at an increased risk of heel decubiti, and that 
the veteran's risk was even higher given his diabetes 
mellitus with poor circulation and malnourished state.  She 
also noted that he was examined daily and that at the first 
sign of redness he was started on aggressive treatment with 
dressings, elevation of feet, and boots.  

The Board observes that the July 2003 VA medical opinion was 
completed after a comprehensive review of the veteran's 
claims folder, including all relevant VA hospitalization and 
post-hospitalization records.  Additionally, the reviewing 
physician provides explanation, with citation to the clinical 
record, for her provided opinions.  As such, the Board finds 
that the medical opinions expressed in this report will be 
afforded considerable probative weight as expert medical 
opinions specifically addressing the issue of negligence in 
preventing and treating the veteran's bilateral decubitus 
ulcers.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (the credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators); see also Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994); Sklar v. Brown, 5 Vet. App. 140 (1993) (The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings).

In addition to a lack of competent evidence indicating that 
the development of the veteran's bilateral foot ulcers was 
due to carelessness or negligence on the part of VA, the 
veteran has not submitted any competent medical evidence 
which demonstrates that the medical care administered by VA 
in treating these ulcerations was not an appropriate standard 
of care.  Rather, the veteran's discharge summary indicates 
that he developed grade II sores during his stay which were 
not worse at discharge; rather, they were stable.  Moreover, 
as noted above, the July 2003 medical opinion indicates that 
the veteran was started on "aggressive" treatment with 
dressings, elevation of feet and boots at the first sign of 
redness.  See 38 C.F.R. § 3.361(c)(2) (2006) (VA treatment 
cannot cause the continuance of a disease for which the care 
or treatment was furnished unless the VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance).  A wound care specialist was also 
consulted.  Additionally, the July 2003 reviewing physician 
notes that there is no indication that the VA should have 
followed up sooner with the veteran following his discharge 
from the hospital since the hospital had pre-arranged daily 
home nursing visits for wound care prior to his discharge.  
In her examination report she states that it is not clear 
what happened with the home nursing care; however, she noted 
that the veteran was competent to call if there was a 
problem.

In light of the above evidence, the Board finds that the 
veteran's claim is supported solely by his own written 
statements on appeal.  Unfortunately, as a layperson, he is 
not competent to provide evidence regarding the causation of 
a particular disability, nor is he competent to make 
statements regarding the medically appropriate standard of 
care.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Therefore, the Board 
finds the veteran's statements as to the etiology of his 
chronic diabetic foot ulcer residuals and the standard of 
care provided to be unpersuasive.

The record is devoid of any competent clinical evidence 
reflecting that any additional disability was proximately 
caused by either the VA's carelessness, negligence, lack of 
proper skill, error in judgment, or an event not reasonably 
foreseeable.  Moreover, there is evidence of record that VA 
provided a timely diagnosis and began aggressive treatment 
which halted the worsening of his condition.  Although 
bilateral foot ulcers developed during his stay, there is no 
competent evidence that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider.  Given these facts, the Board concludes that a 
preponderance of the evidence is against awarding 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
chronic diabetic bilateral foot ulcer residuals.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for chronic diabetic bilateral foot ulcer 
residuals is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


